DETAILED ACTION
This Office action is in response to the Amendment filed on 22 July 2022.  Claims 1-12 and 21-28 are pending in the application.  Claims 13-20 have been cancelled.  Claims 21-28 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-12, 21-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al., US PG pub. 20200350326 A1, newly cited.
With respect to claim 1, Yun discloses a stop layer (110, fig. 3) comprising a dielectric material (¶0029: “the substrate 110 may be a silicon-on-insulator (SOI) substrate or a germanium-on-insulator (GOI) substrate”); a polysilicon layer (122, fig. 3;¶0030) being in contact with the dielectric material (¶0029) of the stop layer (110, fig. 3); a memory stack (132 and 134, fig. 3) comprising interleaved stack conductive layers (132, fig. 3) and stack dielectric layers (134, fig. 3); and a plurality of channel structures (150, fig. 3) each extending vertically through the memory stack (132 and 134, fig. 3) and the polysilicon layer (122, fig. 3), stopping at the stop layer (110, fig. 3).  
With respect to claim 2, Yun discloses a dielectric layer (134 above layer 124, fig. 3) at an opposite side of the polysilicon layer (122, fig. 3) with respect to the stop layer (110, fig. 3) and in contact with the stop layer (110, fig. 3).  
With respect to claim 3, Yun discloses a source contact structure (180, fig. 3) extending vertically through the dielectric layer (134 above layer 124, fig. 3) and the stop layer (110, fig. 3) from the opposite side of the polysilicon layer (122, fig. 3) with respect to the stop layer (110, fig. 3) to be in contact with the polysilicon layer (122, fig. 3).  
With respect to claim 4, Yun discloses an insulating structure (156, fig. 3) extending vertically through the memory stack (132 and 134, fig. 3) into the polysilicon layer (122, fig. 3).  
With respect to claim 5, Yun discloses a source contact structure (180, fig. 3) extending vertically through the memory stack (132 and 134, fig. 3) into the polysilicon layer (122, fig. 3).  
With respect to claim 6, Yun discloses wherein each of the plurality of channel structures (150, fig. 3) comprises a memory film (152, fig. 3; ¶0041) and a semiconductor channel (154, fig. 3), and part of the semiconductor channel (154, fig. 3) along a sidewall of the channel structure is in contact with a sublayer of the polysilicon layer (122, fig. 3).  
With respect to claim 7, Yun discloses wherein the insulating structure (156, fig. 3) stops at the sublayer of the polysilicon layer (122, fig. 3).  
With respect to claim 9, Yun discloses wherein the polysilicon layer (122, fig. 3) comprises an N-type doped polysilicon layer (112, fig. 3;¶0037).  
With respect to claim 11, Yun discloses wherein each of the plurality of channel structures (150, fig. 3) is not in contact with a single crystalline silicon layer.  
With respect to claim 12, Yun discloses wherein the stop layer (110, fig. 3) is above the polysilicon layer (122, fig. 3).  
  
With respect to claim 21, Yun discloses wherein lower ends of the plurality of channel structures (150, fig. 3) are substantially flush (as shown in figure 3 structure 150 substantially flush with top surface of 110) with a top surface of the stop layer (110, fig. 3).  
With respect to claim 22, Yun discloses wherein the stop layer (110, fig. 3) includes a material that have an etching selectivity greater than about 5 with respect to materials in the memory stack (132 and 134, fig. 3).  
With respect to claim 23, Yun discloses wherein the source contact structure (180, fig. 3) includes a via contact (as shown in figure 3 180 is a via contact).  
With respect to claim 24, Yun discloses wherein the source contact structure (180, fig. 3) includes a wall-shaped contact extending laterally (as shown in figure 3 the contact 180 extend with an width).  
With respect to claim 25, Yun discloses wherein the source contact structure (180, fig. 3) includes a wall-shaped contact extending laterally (as shown in figure 3 the contact 180 extend with an width).  
With respect to claim 26, Yun discloses wherein the source contact structure (180, fig. 3) comprises a conductor (180) in contact with the polysilicon layer (112, fig. 3) and a spacer (182, fig. 3) laterally between the conductor and the stack conductive layers (132, fig. 3) of the memory stack (132 and 134, fig. 3).  
With respect to claim 27, Yun discloses wherein the memory film (152, fig. 3; ¶0041) is discontinued at a position of the sublayer of the polysilicon layer (122, fig. 3) in a vertical direction.  
With respect to claim 28, Yun discloses a source contact structure (180, fig. 3) penetrating vertically through the insulating structure (156, fig. 3) and extending into the sublayer of the polysilicon layer (122, fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., US PG pub. 20200350326 A1; in view of Simsek-Ege et al., US PG pub. 20140339621 A1, newly cited.
With respect to claim 8, Yun discloses wherein the stop layer (110, fig. 3) dielectric material (¶0029). However, Yun does not disclose that the stop layer 110 comprises a high dielectric constant (high-k) dielectric material.  
Simsek-Ege discloses in figure 5 that a stop layer 502 can use high-k dielectric material. 
Therefore, it would have been obvious to a person having ordinary skill in the art to form the high-k dielectric material of Simsek-Ege on the stop layer 110 of Yun, since high-k dielectrics may provide improved characteristics with respect to reducing leakage currents even when an equivalent oxide thickness (EOT) is less than a critical thickness of a silicon oxide layer. The EOT of a high-k dielectric layer means the thickness of a silicon oxide layer that would provide the same capacitance. Thus, use of a high-k dielectric can provide a capacitance equivalent to that provided using a physically thinner silicon oxide layer while providing improved leakage current characteristics.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., US PG pub. 20200350326 A1, newly cited.
With respect to claim 10, Yun discloses wherein a doping concentration of the N-type doped polysilicon layer (112, fig. 3;¶0037) however Yun did not discloses the doped concentration is between about 1019 cm-3 and about 1022 cm-3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822